Citation Nr: 1724629	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-19 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right hand disorder.

2.  Entitlement to service connection for a back disorder, to include as due to a service-connected left ankle disorder.

3.  Whether new and material evidence has been submitted in order to reopen a claim for entitlement to service connection for a left knee disorder, to include as due to a service-connected left ankle disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel
INTRODUCTION

The Veteran had active duty service from September 1956 to September 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and July 2016 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In his July 2013 and February 2017 substantive appeals, the Veteran requested a hearing before the Board.  In a February 2017 letter sent to his last known mailing address, the RO notified the Veteran that a hearing had been scheduled in April 2017.  The Veteran failed to appear for that hearing.  He has not requested that the hearing be rescheduled or provided good cause.  Accordingly, the Board will proceed to a decision on this appeal as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a back disorder and a left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a left knee disorder was previously considered and denied by the RO in a July 2013 rating decision.  The Veteran was informed of the decision and of his appellate rights, but he did not appeal.  There was also no new and material evidence received within one year of that determination. 

2.  The evidence received since the final July 2013 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disorder.

3.  The Veteran has not been shown to have a current right hand disorder that manifested in service or within one year thereafter or that is otherwise causally or etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The July 2013 rating decision that denied service connection for a left knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2016).

2.  The evidence received subsequent to the July 2013 rating decision is new and material, and the claim for service connection for a left knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The Veteran's current right hand disorder was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Knee Disorder

Given the favorable disposition to reopen the Veteran's claim for service connection for a left knee disorder, the Board finds that any possible deficiencies as to the notification and development actions needed to fairly adjudicate this aspect of the appeal are harmless error.  There is no prejudice to the Veteran.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

The Veteran first submitted a claim for service connection for a left knee disorder in May 2012, which was denied by the RO in a July 2013 rating decision.  In that decision, the RO noted that the Veteran's service treatment records were negative for any complaints, treatment, or diagnosis of a left knee disorder.  There was also no evidence relating a current left knee disorder to his military service or his service-connected left ankle disability.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no pertinent evidence submitted within one year of the decision.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the July 2013 rating decision is final.

The Veteran later filed a claim for service connection for a left knee disorder in October 2015.  The evidence associated with the file since the July 2013 rating decision includes an August 2016 notice of disagreement in which he provided additional details regarding the in-service injury that the Veteran believes caused his current left knee disorder.  Those statements were not previously considered by the AOJ.  Indeed, he had previously asserted that his left knee disorder was secondary to his service-connected left ankle disability rather than actually being sustained during the same injury in service.  As such, the additional evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for a left knee disorder.  38 C.F.R. § 3.156(a).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed. 


II.  Right Hand Disorder

Neither the Veteran nor [his/her] representative has raised any [other] issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis or degenerative joint disease is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a right hand disorder.
 
The Veteran's service treatment records show that the Veteran was treated for an infection of the finger in July 1959, although the records do not identify the finger or whether it involved the right or left hand.  He was later seen for a laceration of the right middle finger in March 1960.  However, the remainder of his service treatment records are negative for any complaints, treatment, or diagnosis of a right hand disorder.  In fact, an August 1960 separation examination found his upper extremities to be normal.

In regard to whether arthritis was shown during service or within a year of separation, the Board finds that such a diagnosis was not shown.  To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question. 38 C.F.R. § 3.303 (b); Walker, 708 F.3d at 1331.  The Veteran's service treatment records do not show that he was diagnosed with arthritis during service, and there was no finding of arthritis at the time of separation.  

In addition, the record contains no indication that arthritis manifested to a compensable degree within one year of the Veteran's military service.  Arthritis must be objectively confirmed by x-ray. 38 C.F.R. § 4.61a, Diagnostic Code 5003. Indeed, there is no medical evidence that the Veteran was diagnosed with arthritis within the first year after his separation from service. Therefore, the Board finds that the Veteran's right hand arthritis did not manifest within one year of separation from service.  As such, the Veteran is not entitled to service connection on a presumptive basis, either as a chronic disease during service or within one year of service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3); 3.309(a); Walker, 708 F.3d 1335 -37. 

Moreover, VA treatment records dated in June 2011 indicate that the Veteran himself reported having redness of the bilateral hands for the previous two years that was worsening with recent pool cleaning.  The impression was possible contact dermatitis.  VA treatment records dated in November 2013 also indicated that the Veteran reported that he had scraped his right hand after a fall.  There is no other medical documentation of complaints or treatment since service.

In addition, the Veteran was afforded a VA examination in April 2013 in connection with his claim.  At that examination, the Veteran reported that he had injured his finger in 1958 while loading guns on an aircraft.  He reported that he had sustained a laceration of the right hand on the fifth metacarpal.  A butterfly clamp was applied and bandaged.  The Veteran also indicated that he had noticed a small mass on that finger a few days after the injury.  He stated that he told his squadron nurse at that time, but there was nothing further that could be done.  He had not sought any additional medical treatment since that time.  The Veteran further reported that his current symptoms included pain at the site of the mass upon being bumped.  An x-ray performed at the 2013 VA examination revealed mild, age-appropriate degenerative changes and a benign-appearing exostosis arising from the base of the fifth metacarpal, most compatible with osteochondroma.  The examiner diagnosed the Veteran with a lacerated wound with a diagnosis date in 1960, degenerative joint disease of the right hand with a diagnosis date of 2013, and osteochondroma of the right hand with a diagnosis date of 2013.  

The April 2013 VA examiner observed that the Veteran's service treatment records documented a lacerated wound on the right middle finger while x-rays at the time of the examination showed mild age-appropriate degenerative changes and osteochondroma.  She opined that a lacerated wound on the finger does not cause degenerative joint disease and osteaochondroma.  Therefore, the Veteran's condition was less likely than not incurred in or caused by the right finger laceration in March 1960.

After review of the evidence of record, the Board finds the April 2013 VA examiner's medical opinion to be highly probative in this case.  The examiner performed a physical examination and considered the evidence of record, including the Veteran's own statements, before providing an opinion supported by rationale.  Further, the Board notes that there is no other medical evidence of record refuting her opinion.  

The Board does note that the Veteran has stated that his right hand disorder is the result of his in-service laceration injury.  The Veteran is competent in this case to provide testimony regarding his symptoms.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of his current right hand disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, even assuming the Veteran's lay assertions regarding etiology were competent, the Board nevertheless finds the April 2013 VA examiner's opinion to be more probative, as it is based on a review of the record and the examiner's medical expertise.  The examiner provided a thorough rationale with a discussion of the Veteran's statements and medical history.

The Board also notes that the Veteran has offered testimony that his in-service injury involved his right fifth metacarpal.  However, his service treatment records show that the laceration injury in 1960 was documented as affecting his right middle finger.  Regardless of this discrepancy, the April 2013 VA examiner has opined that the Veteran's current right hand disorders were not related to service, as a laceration injury could not cause degenerative joint disease or osteaochondroma.  

For the reasons outlined above, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for a right hand disorder.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left knee disorder, is reopened, and to this extent only, the appeal is granted.

Service connection for a right hand disorder is denied.
REMAND

The Board finds that a remand is necessary in this case in order to obtain additional medical opinions.  The Veteran was afforded a VA examination for his left knee in July 2013 and a VA examination for his spine in November 2015; however, the examiners did not address whether the Veteran's current left knee and spine disorders were directly related to his military service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should also send the Veteran a notice letter in connection with his claims for service connection.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claims; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide. The letter should also explain how disability ratings and effective dates are determined. 

The letter should notify the Veteran of the evidence necessary to substantiate the claims on both a direct and secondary basis.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his back and left knee.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any left knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions. 

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current left knee disorder that is causally or etiologically related to his military service, to include any injury or symptomatology therein.  

The examiner should also opine as to whether it is at least as likely as not that the Veteran has a current left knee disorder that is caused by or aggravated by his service-connected left knee disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions. 

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current back disorder that is causally or etiologically related to his military service, to include any injury or symptomatology therein.  

The examiner should also opine as to whether it is at least as likely as not that the Veteran has a current back disorder that is caused by or aggravated by his service-connected left knee disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


